Case 18-70870-JAD            Doc 178-1 Filed 01/19/21 Entered 01/19/21 10:13:35                     Desc
                                 Proposed Order Page 1 of 2


                              IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:                                           :
                                                 :        Bankruptcy No. 18-70870-JAD
LARRY FREDERICK and SHARON FREDERICK,            :
                                                 :        Chapter 11
Debtors.                                         :
                                                 :        Doc No. _____
LARRY FREDERICK and SHARON FREDERICK,            :
                                                 :        Related to Doc No. 175
Movants,                                         :
                                                 :        Objection Due: 1/19/21 @ noon
NO RESPONDENT.                                   :        Hearing Date: 1/20/21 @ 10:30 AM

                        ORDER APPROVING RETENTION OF REAL ESTATE BROKER

         At Pittsburgh, Pennsylvania, this ____ day of January, 2021, upon consideration of the

EXPEDITED APPLICATION FOR APPROVAL OF REAL ESTATE BROKER (the “Application”), it is ORDERED,

ADJUDGED and DECREED as follows:

         1.      The Application is Approved in part and denied in part as set forth herein as of the date

the Application was filed.

         2.      Juniata Realty, 13921 Lincoln Hwy, Everett, PA 15537, is hereby appointed as Real Estate

Broker for the Debtors in this bankruptcy proceeding pursuant to the terms of the Listing Contract

attached as Exhibit A to the Application, for the purpose of acting as the Debtor’s Agent in connection

with the sale of the following pieces of real property and related personal property:

       A.      An approximately 161-acre parcel located at, and commonly known as, 1098 Frederick
Road, Martinsburg, Pennsylvania 16662 (“1098 Frederick Road”);

        B.      An approximately 66-acre parcel located at, and commonly known as, 1219 Frederick
Road, Martinsburg, Pennsylvania 16662 (“1219 Frederick Road”) (collectively with 1098 Frederick Road,
the “Frederick Road Properties”); and

        C.      An approximately 59.94-acre parcel identified as Blair County Tax Parcel No. 20.000-12-
001.00, located at Frederick Road in Martinsburg, Pennsylvania 16662, which is referred to as Cove Lane
(“Cove Lane”).
Case 18-70870-JAD              Doc 178-1 Filed 01/19/21 Entered 01/19/21 10:13:35                         Desc
                                   Proposed Order Page 2 of 2


A commission in the amount of 6% of the sale price, or $3,000, whichever is greater, is tentatively

approved subject to final court Order. Nothing in the approval by this Court of the Listing Agreement

will have any preclusive or prejudicial effect against GROWMARK FS, LLC and FS Financial Services, LLC

(“Growmark”) in any disputes with the Debtors, M&T Bank, and any other parties. All rights of

Growmark to object to the Motion to Approve Stipulation and Consent Order Settling Contested

Matters Between Debtors and M&T Bank and Establishing Asset Sale Process [ECF 173] and any other

disputed or contested matter are expressly reserved.

           3.      Professional persons or entities performing services in this case are advised that

approval of fees for professional services will be based on other factors as well, including results

accomplished, the time and labor reasonably required by the application to perform the task(s)

involved, the customary fee for similar services, the time limitations imposed by the retention or the

circumstances encountered while performing the services, the relationship of the services, if any, to the

ultimate bid amount of the subject property, and the extent and nature of awards in similar cases.

           4.      Approval of any application for appointment of a professional in which certain fees are

requested is not an agreement by the Court to allow such fees in the requested amount. Final

compensation, as awarded by the Court after notice and hearing may be more or less than the

requested amount based on the application of the above criteria.

           5.      Applicant shall serve this Order on all interested parties and file a certificate of

service.


                                                             Honorable Jeffery A. Deller
                                                             United States Bankruptcy Judge

c:         Trustee
           Debtor
           Counsel
           Juniata Realty
           Office of the United States Trustee
